

115 S1797 IS: Health Insurance for Former Foster Youth Act
U.S. Senate
2017-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1797IN THE SENATE OF THE UNITED STATESSeptember 12, 2017Mr. Casey (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to ensure health insurance coverage continuity for
			 former foster youth. 
	
 1.Short titleThis Act may be cited as the Health Insurance for Former Foster Youth Act.
		2.Coverage continuity for former foster care children up to age 26
 (a)In generalSection 1902(a)(10)(A)(i)(IX) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)(IX)) is amended—
 (1)in item (bb)— (A)by striking are not described in or enrolled under and inserting are not described in and are not enrolled under; and
 (B)by striking the semicolon at the end and inserting ; and; (2)in item (cc), by striking responsibility of the State and all that follows through 475(8)(B)(iii); and and inserting responsibility of a State on the date of attaining 18 years of age (or such higher age as such State has elected under section 475(8)(B)(iii)), or who were in such care on the date of attaining 14 years of age but subsequently left such care to enter into a legal guardianship with a kinship caregiver (without regard to whether kinship guardianship payments are being made on behalf of the child under this part); and
 (3)by striking item (dd). (b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.
 3.Outreach efforts for enrollment of former foster childrenSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended— (1)in paragraph (82), by striking ; and and inserting a semicolon;
 (2)in paragraph (83), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (83) the following new paragraph:
				
 (84)not later than January 1, 2019, establish an outreach and enrollment program, in coordination with the State agency responsible for administering the State plan under part E of title IV and any other appropriate or interested agencies, designed to increase the enrollment of individuals who are eligible for medical assistance under the State plan under paragraph (10)(A)(i)(IX) in accordance with best practices established by the Secretary..
			